On Second Motion for Rehearing
The opinion on motion for rehearing is withdrawn.
While it is the law of this case, by reason of the decision rendered in Piro v. Piro, Tex.Civ.App., 327 S.W.2d 335, that Rosie Nell Piro had a community interest in the compensation claim, counsel for appellant stated to the trial court that at the time of the trial of the divorce case 90 weeks and 3 days of compensation had accrued at the rate of $25 per week. During the pendency of this suit the compensation suit was settled for the sum of $3,000, which money was collected by appellant. As between appel-lee and appellant, appellee is not bound by recitals contained in the Satisfaction of Judgment filed in Civil Action No. 11474.
However, the parties stipulated that the only community property belonging to the parties was the judgment for compensation benefits. We have held that since this, judgment has been paid off and released, it is of no value. While appellant- received, certain money belonging to the community, it was received prior to the trial. Since-the record does not show that these funds, are still in appellant’s possession, it does not contradict the stipulation upon which the parties went to trial. The parties are,, therefore, bound by the stipulation and it appears that there is no community property to be divided. No further action is required by the trial court.
The motion for rehearing is granted and' the order of this Court reversing the case- and remanding it for a new trial is withdrawn. The case is reversed and judgment, is here rendered that appellee’s petition for division of community property be denied..